ORIC!Mkkt                                                  04/07/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                       Case Number: PR 19-0023


                                         PR 19-0023                    FILED
                                                                        APR 0 7 2020
                                                                     Bowen Greenwood
IN THE MATTER OF:                                                  Clerk of Supreme
                                                                                     Court
                                                                      State of Monte na


PATRICK G. BEGLEY,An Attorney at Law,                                   ORDER

              Respondent.



       On January 14, 2019, the Office of Disciplinary Counsel (ODC) filed a formal
disciplinary complaint against Montana attorney Patrick G. Begley. This complaint may
be reviewed by any interested person in the office ofthe Clerk ofthis Court.
       This complaint arose from Begley's alleged failure to comply with the terms of
discipline imposed by the Commission in an earlier disciplinary proceeding. In In the
Matter of Patrick Begley, No. PR 16-0237, Order (Mont. Mar. 21, 2017), this Court
accepted and adopted the Commission's Findings of Fact, Conclusions of Law, and
Recommendation that Begley's conditional admission be accepted in that matter. In that
matter, Begley tendered a conditional admission to violations of M.R.Pro. Cond. 1.1, 1.3,
1.4, 1.15, 1.18, and 8.1, and Rule 8A(6) of the Montana Rules for Lawyer Disciplinary
Enforcement(MRLDE)in relation to his representation of two clients and his failure to
respond to ODC's inquiries. Begley tendered his admission in exchange for discipline of
a public censure by this Court, a term of probation with conditions,1 payment ofrestitution
in the amount of $832.50 plus interest, and payment of the cost of the proceedings. The
costs were later determined to be $515.16.
       In its present complaint, ODC alleged that Begley received the public censure from
this Court but failed to comply with the remaining discipline. ODC thus alleged Begley


  The conditions were: maintain his caseload at a manageable level; obtain a mentor, subject to
ODC's approval, to monitor his practice and review the status of litigation cases; and submit
quarterly reports to ODC regarding the state of his legal practice and his communications with his
mentor.
violated M. R. Pro. Cond. 3.4(c) and MRLDE 8A(5). ODC further alleged that Begley
violated M.R. Pro. Cond. 8.1 and 8.4(c) because, after being placed on inactive status for
noncompliance with CLE requirements, Begley petitioned to return to active status and
misrepresented that he had not committed any acts or omissions while not on active status
which would be sanctionable under the Rules of Professional Conduct. ODC maintained
his noncompliance with the conditions imposed in PR 16-0237 was a sanctionable violation
that Begley was obligated to disclose in his petition for reinstatement.
       On July 26, 2019, the Commission convened a hearing on the new complaint. On
August 14, 2019, the Commission issued an order in which it found that Begley either
admitted to, or ODC had sufficiently proven, each allegation in the complaint. However,
it decided to hold the matter in abeyance prior to issuing any fmdings of fact, conclusions
of law, or recommendation for discipline so long as Begley met three conditions:
(1)consult with Mike Larson of the Lawyer's Assistance Program and file with ODC and
the Commission Larson's written recommendations for the means by which Begley could
address the issues he was facing to allow him to effectively and ethically retum to the
practice oflaw;(2) consult with a licensed clinical addiction counselor, undertake mental
health and chemical dependency evaluations, and provide those reports and evaluations
under seal to ODC and the Commission; and (3) refrtain from practicing law while the
matter remained in abeyance. On August 27, 2019, Begley filed notice of his consent to
the conditions.
       On January 21,2020,the Commission ordered ODC and Begley to file status reports
regarding Begley's compliance and position statements on whether the Commission should
continue to hold this matter in abeyance.
       ODC filed its report on February 10, 2020, and asserted that Begley had not
complied with the conditions imposed in the Commission's August 14, 2019 order, having
provided ODC only with a document that indicated Begley had consulted with Larson, but
no written recommendations, and reports or evaluations from a clinical addiction
counselor. It contended that the Commission should no longer hold the matter in abeyance
due to Begley's noncompliance. On February 12, 2020, Larson filed a letter in which he

                                             2
opined that Begley appeared to be satisfying Ms requirements with the Montana Lawyer
Assistance Program. Begley did not file a status report or position statement.
       On February 26,2020,the Commission submitted to this Court its Findings of Fact,
Conclusions of Law, and Recommendation for discipline. The Commission found inter
alia that Begley had not complied with the terms and conditions of his probationary status
in PR 16-0237 and that he committed an omission by failing to divulge his noncompliance
with this Court's March 21, 2017 disciplinary order when he petitioned for reinstatement
to active status on July 11, 2018. It concluded that Begley violated M. R. Pro. Cond. 3.4
and MRDLE 8A(5) by failing to abide.by the March 21, 2017 disciplinary order of this
Court, and that he violated M. R. Pro. Cond. 8.1 and 8.4(c) by failing to disclose his
noncompliance when he petitioned for reinstatement t&active status.
       The Commission recommended Begley be suspended from the practice of law for
an indefinite period of not less than seven months,to run concurrently with the suspension
Begley is currently serving for another disciplinary matter.2 In recommending this
discipline, the Commission stated that it did not believe it appropriate to continue to hold
this matter in abeyance given Begley's ongoing failure to comply with the conditions the
Commission had imposed, his failure to submit a status report when ordered to do so, and
ongoing concerns about Begley's ability to practice that became apparent during the
January 8, 2020 hearing for PR 19-0444. The Commission further noted that Begley's
earlier disciplinary proceedings came about because of serious, numerous ethical lapses
and that he failed to avail himself ofthe opportunities offered by the Commission and this
Court. The Commission opined that Begley is not capable of practicing law without
constituting a risk to clients, the courts, and the public.
       Neither Begley nor ODC has submitted a response to the Commission's filing.
       This Court reviews de novo the Commission's findings offact, conclusions of law,
and recommendations. In re Neuhardt, 2014 MT 88, ¶ 16, 374 Mont. 379, 321 P.3d 833
(citation omitted).



2 See In   the Matter ofPatrick G. Begley, No.PR 19-0444, Order(Mont. Mar. 3, 2020).
                                                3
       We have thoroughly reviewed the record in this matter. We agree with the
Commission's findings of fact, conclusions oflaw, and recommendation for discipline.
      Based upon the foregoing,
      IT IS HEREBY ORDERED:
       1. The Commission's Findings ofFact, Conclusions ofLaw and Recommendation
for Discipline are ACCEPTED and ADOPTED.
      2. Patrick G. Begley is suspended from the practice of law in Montana for an
indefinite period of not less than seven months, to run concurrently with the suspension
imposed by this Court in PR 19-0444, effective thirty days from the date of this Order.
Begley is directed to give notice of his suspension to all clients he represents in pending
matters, any co-counsel in pending matters, all opposing counsel and self-represented
opposing parties in pending matters, and all courts in which he appears as counsel ofrecord
in pending matters, as required by Rule 30 ofthe Montana Rules for Lawyer Disciplinary
Enforcement.
       The Clerk of this Court is directed to serve a copy of this Order of Discipline upon
Patrick G.Begley,and to provide copies to Disciplinary Counsel,the Office Administrator
for the Commission on Practice, the Clerks of all the District Courts of the State of
Montana, each District Court Judge in the State of Montana, the Clerk of the Federal
District Court for the District of Montana,the Clerk of the Circuit Court of Appeals ofthe
Ninth Circuit, and the Elic
                          ,utive Director ofthe State Bar of Montana.
       DATED this 3 day of April, 2020.



                                                              Chief Justice


                                                   9-.1 /4 2..ii,

                                            4
    Justices




5